                                                                           FILED
                                                                            NOV 2 9 2013
                                                                            Clerk, U.S Courts
                                                                            District Of Montana
                  IN THE UNITED STATES DISTRICT COURT                        Missoula Division
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 KERMIT TY POULSON,
                                                   CV 18-160-M-DLC-JCL
                        Plaintiff,

  vs.                                                  ORDER

 SHALEESHA KARPYAK, aka "Song
 Ferrari"
          '
                        Defendant.

        United States Magistrate Judge Jeremiah C. Lynch entered his Order and

Findings and Recommendation on October 9, 2018, granting Plaintiff Kermit Ty

Poulson's motion for leave to proceed in forma pauperis and recommending that

the Court dismiss Poulson's complaint.     (Doc. 9.)    Poulson failed to timely

object to the Findings and Recommendations, and so waived the right to de novo

review of the record.    28 U.S.C. § 636(b)(l).   This Court reviews for clear error

those findings and recommendations to which no party objects.       See Thomas v.

Arn, 474 U.S. 140, 149-53 (1985).     Clear error exists if the Court is left with a

"definite and firm conviction that a mistake has been made."      Wash. Mut., Inc. v.

United States, 856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).


                                         -1-
      Having reviewed the Findings and Recommendation (Doc. 9), the Court

finds no clear error in Judge Lynch's recommendation that this case be dismissed

for lack of jurisdiction.   Poulson alleges that his ex-wife, Shaleesha Karpyak, is

responsible for the wrongful termination of his parental rights.   Although he

checked a box on the pro se form indicating diversity jurisdiction, Poulson lists his

ex-wife's address as being in Montana and makes no other allegations regarding

her citizenship.   Judge Lynch did not clearly err by concluding that Poulson's

complaint is insufficient to give rise to diversity jurisdiction under 28 U.S.C.

§ 1332.   Nor does the complaint give rise to a determination that federal question

exists; Poulson's claims against his ex-wife do not appear to arise "under the

Constitution, Laws, or treaties of the United States."   28 U.S.C. § 1331.

      Accordingly, IT IS ORDERED that:

      (1) Judge Lynch's Findings and Recommendation (Doc. 9) are ADOPTED

IN FULL;

      (2) Poulson's complaint is DISMISSED without prejudice.

      DATED this     2.1-'hday ofNovember 2018.


                                                 L. ~
                                        Dana L. Christensen, Chief Judge
                                        United States District Court


                                          -2-
